                 Case
                   Case
                      1:21-cv-00208-LMM
                         MDL No. 2974 Document
                                        Document
                                               78 20Filed
                                                       Filed
                                                          01/04/21
                                                             01/12/21Page
                                                                       Page
                                                                          1 of1 2of 2




                                      UNITED STATES JUDICIAL PANEL
                                                   on
                                       MULTIDISTRICT LITIGATION



        IN RE: PARAGARD IUD PRODUCTS LIABILITY
        LITIGATION                                                                              MDL No. 2974



                                          (SEE ATTACHED SCHEDULE)



                                   CONDITIONAL TRANSFER ORDER (CTO −3)



        On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court
        for the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to
        28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have
        been transferred to the Northern District of Georgia. With the consent of that court, all such actions
        have been assigned to the Honorable Leigh Martin May.

        It appears that the action(s) on this conditional transfer order involve questions of fact that are
        common to the actions previously transferred to the Northern District of Georgia and assigned to
        Judge May.

        Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
        Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
        Northern District of Georgia for the reasons stated in the order of December 16, 2020, and, with the
        consent of that court, assigned to the Honorable Leigh Martin May.

        This order does not become effective until it is filed in the Office of the Clerk of the United States
        District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
        be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
        Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                               FOR THE PANEL:

     ATTEST: A TRUE COPY             Jan 04, 2021
        CERTIFIED THIS
      Jan 04 2021
Date: __________________________                               John W. Nichols
                                                               Clerk of the Panel
JAMES N. HATTEN, Clerk
    s/R. Bachelor
By: ____________________________
         Deputy Clerk
    Case
      Case
         1:21-cv-00208-LMM
            MDL No. 2974 Document
                           Document
                                  78 20Filed
                                          Filed
                                             01/04/21
                                                01/12/21Page
                                                          Page
                                                             2 of2 2of 2




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                  MDL No. 2974



                  SCHEDULE CTO−3 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.        CASE CAPTION


CALIFORNIA CENTRAL

  CAC       2        20−10128       Sagen Flowers v. Teva Womens Health, LLC et al
                                    Marelin Huerta v. Teva Pharmaceuticals, USA, Inc., et
  CAC       2        20−11467       al

CALIFORNIA EASTERN

  CAE       2        20−01686       Vera v. Teva Pharmaceuticals, USA, Inc. et al

CALIFORNIA NORTHERN

  CAN       3        20−09230       Hendrick v. Teva Pharmaceuticals USA, Inc. et al

CALIFORNIA SOUTHERN

  CAS       3        20−02369       Christiansen v. Teva Pharmaceuticals USA, Inc. et al
  CAS       3        20−02472       Brennan v. Teva Pharmaceuticals USA, Inc. et al
